IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-83,071-01


                 EX PARTE VINSON THOMAS-WARD COWAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 38980A IN THE 424TH JUDICIAL DISTRICT COURT
                            FROM BURNET COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault with a deadly weapon and sentenced to ten years’ imprisonment.

        In the instant application, in ground one, Applicant alleges that he is actually innocent. In

grounds two and three, Applicant alleges that counsel was ineffective and that his plea was

involuntary.

        This Court has reviewed Applicant’s claims of ineffective assistance of counsel and

involuntary plea and has determined that they are without merit. Therefore, grounds two and three
                                                                                               2

are denied. Applicant’s claim of actual innocence has been validly waived and is barred from

review; as such, ground one is dismissed. Ex parte Reedy, 282 S.W.3d 492 (Tex. Crim. App. 2009).

Filed: April 22, 2015
Do not publish